Porter', J.,
delivered the opinion of the court.
This action commenced in the Court of Probates of the parish of St. Landry, and was transferred to the District Court, in consequence of the probate judge haying an interest-in the cause. The defendant represents the estate of an intestate, who was possessor of a slave, on which the plaintiffs had a mortgage. At the sale of the property of the succession, the slave was disposed of, and the proceeds have come into the hands of the administrator. The plaintifls claim a privilege on these proceeds, which they say represent, and stand in place of the property on which they had a mortgage.
This position would be correct, if the plaintiffs were creditors of the succession; but they are not. The mortgage they seek to enforce, is one arising out of a sale made to Haslett, who sold to the intestate; so that the latter stood, and his representative stands, in relation to the plaintiffs, as third possessor of mortgaged property. Viewed as such, we see no ground on which this action can be maintained; the law, for the purpose of the easier settlement and more correct distribution of the funds of estates, represented otherwise than by heirs, who accept purely and simply, has provided that the creditors shall present their claims in concurso, and that the proceeds of the property sold, shall, for the adjustment of their respective pretensions, and the payment of them, be considered as representing the thing disposed of; but the mortgagee, who has a lien on property which has passed into the hands of another, other than the mortgagor, is not the creditor of the third possessor; he has a real right which he may exercise on the thing, and nothing more; a right which is confined to the object affected, which ceases with its destruction; which producing only responsibility on the possessor, ceases to produce any when the possession terminates. All the provisions of our law, in relation to the hypothecary action, sustain this view of the case; they give the right to the creditor to seize and sell the thing mortgaged; they confer none on him, in case the property has been sold by the third *452possessor, and the possession transferred to another. If this should be maintained, it is not seen on what grounds any person, through whose hands the object subject to the lien had passed, could be made responsible for the price received by him for it; but this could not be seriously con-^en^e<^ f°r* Then, again, if the right existed, the party who had once owned the property, and sold it without warranty, would be made responsible, though the purchaser could have no rec0U1Se against him, if evicted by the hypothecary action. Code of P. 61, 70. 6 Mar. N. S. 384.
It is, therefore, ordered, adjudged, and decreed, that there be judgement against the plaintiffs, as in case of non suit, and costs in both courts.